number release date id office uilc cca_2009101513304537 ---------- from ------------------- sent thursday date pm to ---------------- cc ----------------------------- subject re client question the partnership is tefra regardless of the ultimate determination of the status of the trust partner if the trust is listed as a partner on the partnership return see sec_301_6233-1 and sec_6231 durret v commissioner 10th cir tefra status is determined as of beginning of audit not based on subsequent adjustments determinations the closing_agreement does not change this jurisdictional determination it just renders it moot since we can assess and collect each partner based on each of their respective closing agreements regardless of the partnership's status sec_7121 b b c and a a ii whether the poa had authority to sign on behalf of a partner is a factual question our regulations just say that if the poa was given for other purposes it won't be assumed to apply for tefra purposes as well unless the taxpayer sends a letter saying that it should be given that effect the context of a tefra proceeding for purposes of representing the partner in the tefra proceeding then no special language is needed if the poa was given in
